Case 4:14-cv-00704-GKF-JFJ Document 103 Filed in USDC ND/OK on 01/10/20 Page 1 of 19




                         THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OKLAHOMA

   (1) UNITED STATES OF AMERICA,                  )
                                                  )
                      Plaintiff,                  )
                                                  )
                      v.                          )        Case No. 14-CV-704-GKF-JFJ
                                                  )
   (1) OSAGE WIND, LLC;                           )
   (2) ENEL KANSAS, LLC; and                      )
   (3) ENEL GREEN POWER                           )
       NORTH AMERICA, INC.,                       )
                                                  )
                      Defendants.                 )

                           MOTION TO SUBSTITUTE SECOND
                       AMENDED COMPLAINT (EXHIBIT A to DKT. 98)

          Plaintiff, the United States of America, by and through R. Trent Shores, United States

   Attorney for the Northern District of Oklahoma, and Cathryn D. McClanahan, Assistant United

   States Attorney, for its Motion to Substitute Second Amended Complaint against the above-named

   defendants, alleges as follows:

          1.   The Court granted the Plaintiff until January 10, 2020 to amend its first Amended

   Complaint that was filed on December 12, 2019 (Dkt. 20).

          2.   Plaintiff filed its Motion for Leave to File Second Amended Complaint on December

   16, 2019 (Dkt. 98) with its proposed Second Amended Complaint attached as Exhibit “A”.

          3.   Although Plaintiff is confident that the previously submitted Second Amended

   Complaint was sufficient and adequate in every respect, Defendants’ Response in Opposition to

   the Second Amended Complaint (Dkt. 101) raises concerns that can easily be addressed through

   substitution of a corrected Second Amended Complaint.

          4.   The new, corrected Second Amended Complaint (attached hereto as Exhibit “A”)

   differs from the previously submitted Second Amended Complaint in the following respects:
Case 4:14-cv-00704-GKF-JFJ Document 103 Filed in USDC ND/OK on 01/10/20 Page 2 of 19




                 a. Revise the title to “Second Amended Complaint for Declaratory Judgment,
                    Damages and Equitable Relief”.

                 b. Additional paragraphs 33, 34 and 35 at page 7.

                 c. Additional paragraph 53 at page 10.

                 d. Additional paragraph 63 at page 11.

                 e. Lastly, changes to paragraph 10 at pages 13-14.

            5.   The United States requests this substitution (and leave to amend its complaint) for the

   purpose of advancing the litigation through the damages phase, as discussed at the December 11,

   2019 status conference. In this respect, Plaintiff’s request to file an Amended Complaint is quite

   dissimilar to Defendants’ bizarrely timed “Answer” (Dkt. 99, filed December 31, 2019). Despite

   the mandate returned by the Tenth Circuit, Defendants seem intent on injecting new defenses and

   arguments, never made before, to render the entirety of the previous four years of litigation nothing

   more than a moot intellectual exercise by the U. S. Court of Appeals and the United States Supreme

   Court.

            WHEREFORE, the United States respectfully requests that this Court allow Plaintiff to

   substitute the Second Amended Complaint which was attached in the Motion for Leave to File

   Second Amended Complaint on December 16, 2019, with the corrected version attached hereto as

   Exhibit “A”.




                                                     2
Case 4:14-cv-00704-GKF-JFJ Document 103 Filed in USDC ND/OK on 01/10/20 Page 3 of 19



                                       Respectfully submitted,

                                       UNITED STATES OF AMERICA

                                       R. TRENT SHORES
                                       United States Attorney



                                       CATHRYN D. McCLANAHAN, OBA No. 14853
                                       Assistant United States Attorney
                                       110 West 7th Street, Suite 300
                                       Tulsa, Oklahoma 74119
                                       T: 918-382-2700
                                       cathy.mcclanahan@usdoj.gov

                                       Of Counsel:
                                       Charles R. Babst, Jr.
                                       Attorney-Advisor
                                       United States Department of the Interior
                                       Office of the Solicitor
                                       Tulsa Field Solicitor’s Office
                                       7906 East 33rd Street
                                       Tulsa, Oklahoma 74145
                                       T: 918-669-7730
                                       charles.babst@sol.doi.gov




                                          3
Case 4:14-cv-00704-GKF-JFJ Document 103 Filed in USDC ND/OK on 01/10/20 Page 4 of 19




                                  CERTIFICATE OF SERVICE

          I hereby certify that on the 10th day of January, 2020, I electronically transmitted the
   foregoing to the Clerk of Court using the ECF System for filing and transmittal of a Notice of
   Electronic Filing to the following ECF registrants:
    Ryan A. Ray                                 David McCullough
    Joel L. Wohlgemuth                          dmccullough@dsda.com
    rar@nwcjlaw.com
    jlw@nwcjlaw.com                             Jeffrey S. Rasmussen
                                                jrasmussen@ndnlaw.com
    -and-
                                                -and-
    Lynn H. Slade
    Sarah S. Stevenson                          Wilson Pipestem
    Deana M. Bennett                            Mary Kathryn Nagle
    Spencer L. Edelman                          Abi L. Fain
    lynn.slade@modrall.com                      afain@pipestemlaw.com
    sarah.stevenson@modrall.com                 mknagle@pipestemlaw.com
    deana.bennett@modrall.com                   wkpipestem@pipestemlaw.com
    spencer.edelman@modrall.com                 Counsel for Intervenors, Osage Minerals Council
    Counsel for Defendants


                                              s/Michelle Hammock
                                              Michelle Hammock
                                              Paralegal Specialist




                                                 4
Case 4:14-cv-00704-GKF-JFJ Document 103 Filed in USDC ND/OK on 01/10/20 Page 5 of 19




                         THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OKLAHOMA

   (1) UNITED STATES OF AMERICA,                     )
                                                     )
                      Plaintiff,                     )
                                                     )
                      v.                             )      Case No. 14-CV-704-GKF-JFJ
                                                     )
   (1) OSAGE WIND, LLC;                              )
   (2) ENEL KANSAS, LLC; and                         )
   (3) ENEL GREEN POWER                              )
       NORTH AMERICA, INC.,                          )
                                                     )
                      Defendants.                    )

                     SECOND AMENDED COMPLAINT FOR
            DECLARATORY JUDGMENT,DAMAGES AND EQUITABLE RELIEF

          Plaintiff, the United States of America, by and through R. Trent Shores, United States

   Attorney for the Northern District of Oklahoma, and Cathryn D. McClanahan, Assistant United

   States Attorney, for its Second Amended Complaint against the above-named defendants, alleges

   as follows:

                                     NATURE OF THE ACTION

          1.      In this civil action, the United States sought a declaratory judgment that the

   excavation activities of Osage Wind, LLC, Enel Kansas, LLC, and Enel Green Power North

   America, Inc. (collectively “Defendants”) in Osage County, Oklahoma, were unlawful because

   Defendants failed to obtain all requisite federal regulatory approvals and failed to enter into

   appropriate leases approved by the Secretary of the Interior (“the Secretary”).

          2.      Defendants conducted unauthorized mineral excavation activities in connection

   with the construction of a wind energy project in Osage County, Oklahoma. The project consists

   of 84 wind turbines and associated infrastructure.       Defendants excavated and constructed

   foundations for the wind turbines, as well as trenches for cables. Defendants excavated numerous



                                                                                               Exhibit A
Case 4:14-cv-00704-GKF-JFJ Document 103 Filed in USDC ND/OK on 01/10/20 Page 6 of 19




   pits measuring approximately 60 feet in diameter and 10 feet deep. As part of this process,

   Defendants excavated sand, soil of various types, and rock encountered in place. Defendants

   crushed some of these extracted materials and used them to reinforce the concrete turbine

   foundations and for associated infrastructure. Decision from Circuit Court, Dkt. # 78.

          3.      The United States sought a declaratory judgment that the activities of Defendants

   in Osage County, Oklahoma, were unlawful and that Defendants were obligated to obtain the

   requisite federal regulatory approvals and to enter into appropriate leases approved by the

   Secretary.    The United States Court of Appeals for the Tenth Circuit has agreed with the

   interpretation as set forth by Plaintiff. Decision from Circuit Court, Dkt # 78.

                                                PARTIES

          4.      The Osage Nation (“Osage Nation”) is a federally recognized Indian tribe. The

   United States is authorized to bring lawsuits on behalf of trust Indian beneficiaries pursuant to 25

   U.S.C. § 175. The United States is further authorized to litigate this case in order to fulfill its

   fiduciary responsibility to protect trust Indian resources. See United States v. Colvard, 89 F. 2d

   312 (4th Cir. 1937). Further, as trustee, the United States is charged with the administration,

   protection, and management of the estate. See Act of June 28, 1906 § 3, 34 Stat. 539, 543-44,

   amended in relevant part by Act of Mar. 2, 1929, 45 Stat. 1478 (extending restricted trust status of

   mineral estate to 1959); Act of June 24, 1938, 52 Stat. 1034 (extending restricted trust status of the

   mineral estate to 1983); Act of Oct. 21, 1978, 92 Stat. 1660 (extending restricted trust status of

   minerals estate in perpetuity). In furtherance of those trust responsibilities, the Bureau of Indian

   Affairs (“BIA”) has promulgated and administers regulations governing activities affecting the

   Osage minerals estate. The United States brings this lawsuit in its capacity as trustee of the Osage

   minerals estate, as well as to enforce compliance with federal law.



                                                     2
Case 4:14-cv-00704-GKF-JFJ Document 103 Filed in USDC ND/OK on 01/10/20 Page 7 of 19




          5.      Defendant Osage Wind, LLC, is a Delaware limited liability company and has its

   headquarters at 717 Kihekah Avenue, Pawhuska, Oklahoma 74056. It is 100% owned by Enel

   Kansas, LLC. Corporate Disclosure Statement, Dkt. # 7.

          6.      Defendant Enel Kansas, LLC, is a Delaware limited liability company and has its

   headquarters at Southlake Technology Park, 16105 West 113th Street, Suite 105, Lenexa, Kansas

   66219. It is 100% owned by Enel Green Power North America, Inc. Corporate Disclosure

   Statement, Dkt. # 7.

          7.      Defendant Enel Green Power North America, Inc. is incorporated under the laws of

   Delaware and has its headquarters at One Tech Drive, Suite 220, Andover, Massachusetts 01810.

   Corporate Disclosure Statement, Dkt. # 7.

                                    JURISDICTION AND VENUE

          8.      This Court has jurisdiction under 28 U.S.C. §§ 1345, which provides that the district

   courts shall have original jurisdiction in all civil actions commenced by the United States or any

   agency thereof. McCarty v. Hollis, 120 F. 2d 540 (10th Cir. 1941). Defendants have admitted

   jurisdiction in this matter. Joint Status Report, Dkt. # 34.

          9.      Venue is proper in this district under 28 U.S.C. § 1391(b), inasmuch as the property

   at issue is located in Osage County, Oklahoma. 28 U.S.C. § 1661(b). Defendants have admitted

   venue in this matter. Joint Status Report, Dkt. # 34.

                                                 FACTS

          The Osage Nation and the Osage Mineral Estate

          10.     The Osage Nation is a federally recognized Indian tribe. The Osage Reservation

   was originally established through the Act of June 5, 1872, ch. 310, 17 Stat. 228 (An Act to

   Confirm to the Great and Little Osage Indians a Reservation in Indian Territory).



                                                     3
Case 4:14-cv-00704-GKF-JFJ Document 103 Filed in USDC ND/OK on 01/10/20 Page 8 of 19




          11.     In 1906, Congress enacted the Osage Allotment Act, which severed the mineral

   estate from the surface estate of Osage Reservation and placed the mineral estate in trust for the

   tribe. See Act of June 28, 1906, ch. 3572, 34 Stat. 539. The surface estate was allotted to individual

   members of the Osage Nation for the purpose of homesteading. Id. at §2. Congress regarded the

   surface estate as suitable for farming and grazing. S. Rep. No. 59-4210, 59th Congress (1906)

   (Division of the Lands and Funds of Osage Indians, Oklahoma) at 2.

          12.     Congress, in the Osage Allotment Act, specifically reserved “oil, gas, coal, or other

   minerals covered by the lands” to the Osage Tribe. Osage Allotment Act at §3. In severing the

   mineral estate from the surface estate, Congress did not contemplate uses of the surface estate

   which would interfere with the mineral estate beyond those normally associated with

   homesteading, farming, and grazing.

          13.     The Osage Minerals Council is an independent agency within the Osage Nation

   established by Article XV of the Osage Nation Constitution. Among the responsibilities of the

   Osage Minerals Council is the negotiation of leases for the development and extraction of minerals

   from the Osage mineral estate.

          14.     The BIA and its Osage Agency in Pawhuska, Oklahoma, administer many of the

   United States’ trust duties related to the Osage mineral estate.

          Defendants’ Mining Activities

          15.     Defendants constructed a wind energy project consisting of between 84 turbines,

   underground collection lines, an overhead transmission line, two permanent meteorological

   towers, and a network of access roads.

          16.     Immediately below the surface, the mineral estate contains limestone, sandy soil

   (sand and gravel), and other minerals belonging to the Osage Nation.



                                                     4
Case 4:14-cv-00704-GKF-JFJ Document 103 Filed in USDC ND/OK on 01/10/20 Page 9 of 19




          17.     The installation of the wind energy project’s turbines and foundations required

   substantial excavation of the subsurface estate belonging to the Osage Nation, which is held in

   trust by the United States and regulated by the BIA.

          18.     The foundations for the wind turbines are made from reinforced concrete, in a

   conical shape with a base diameter of approximately 60 feet, buried to a depth of approximately

   10 feet in the subsurface estate.

          19.     For each of the turbines, Defendants dug pits measuring more than 60 feet wide and

   30 feet deep and excavating limestone, sandy soil and other minerals from the subsurface estate.

   Rock from the excavations came out in pieces of varying size and shape.

          20.     Defendants utilized rock crushers to crush the materials.

          21.     Once a foundation for the turbine was poured and had cured, the crushed rock, sand

   and soil from the excavation were pushed back into the excavated site as backfill.

          22.     The erection of the turbines involved excavation and use by Defendants of well

   over 60,000 cubic yards of whatever minerals or materials Defendants may have found in place.

          The Defendants’ Activities Require Prior Approvals

          23.     Generally, the development of Indian tribal solid mineral resources is governed by

   federal regulations found at 25 C.F.R. § 211. There are specific regulations applicable to non-oil

   and gas mining (commonly referred to as hard minerals) on the Osage Mineral Reserve as set forth

   in 25 C.F.R. § 214. 1

          24.     Pursuant to 25 C.F.R. § 214.7, “No mining or work of any nature will be permitted

   upon any tract of land until a lease covering such tract shall have been approved by the Secretary


   1
     This Second Amended Complaint does not concern or make any allegations that concern
   government approval over oil and gas development or exploring, severing, capturing or producing
   oil and gas. In fact, oil and gas exploration is specifically excepted from Part 214.

                                                   5
Case 4:14-cv-00704-GKF-JFJ Document 103 Filed in USDC ND/OK on 01/10/20 Page 10 of 19




    of the Interior and delivered to the lessee.” Defendants are performing (or did perform) mining or

    work of any nature and such actions are not (and were never) authorized.

           25.     Additionally, “Leases of minerals other than oil and gas may be negotiated with the

    tribal council after permission to do so has been obtained from the officer in charge [the

    superintendent of the Osage Indian Agency].” 25 C.F.R. § 214.2.

           26.     According to 25 C.F.R. § 211.3, “mining” is “the science, technique, and business

    of mineral development including, but not limited to: opencast work, underground work, and

    in-situ leaching directed to severance and treatment of minerals; Provided, when sand, gravel,

    pumice, cinders, granite, building stone, limestone, clay or silt is the subject mineral, an enterprise

    is considered ‘mining’ only if the extraction of such mineral exceeds 5,000 cubic yards in any

    given year.”

           Notice to the Defendants Regarding Unauthorized Activities

           27.     Osage Agency Superintendent Robin Phillips wrote to Defendant Enel Green

    Power North America, Inc. on October 9, 2014, and demanded that the subject activities cease

    until an appropriate permit or lease for the excavation and use of minerals from the Osage Mineral

    Reserve was approved by the Osage Nation and the BIA.

           28.     On October 29, 2014, the Osage Mineral Council approved Resolution 3-25,

    requesting the assistance of the United States to protect the Osage Mineral Reserve from

    unauthorized commercial use.

           29.     Defendants never sought and expressly refused to seek appropriate authorization.

           30.     According to Defendant, excavation started for the Osage Wind project on

    November 18, 2014. Response in Support of Motion, Dkt. # 27 at Exhibit A.




                                                      6
Case 4:14-cv-00704-GKF-JFJ Document 103 Filed in USDC ND/OK on 01/10/20 Page 11 of 19




           31.     This litigation was initially filed on November 21, 2014, bringing the unlawfulness

    of the excavation activities to Defendant’s full attention.

           32.     Nonetheless, excavation continued in earnest until completed, according to

    Defendant, on December 15, 2014. Response in Support of Motion, Dkt. # 27 at Exhibit A.

           33.     By their unlawful invasion and conversion of the Osage mineral estate, Defendants
    have caused irreparable harm. The ongoing injury to the estate is severe, irreparable and unlawful,
    outweighing the harm Defendants may suffer if relief is granted to the Plaintiff. Public interests
    would be vindicated – not adversely affected – by injunctive relief in this matter.

           34.     By their unlawful invasion and conversion of the Osage mineral estate, Defendants
    have enjoyed unjust enrichment to the detriment of the Osage mineral estate. But for the
    unjustifiable invasion and exploitation of the Osage mineral estate, such enrichment would not
    have benefitted Defendants. Remedies at law are inadequate to fully address the harm caused by
    Defendants’ activity.

           35.     Although Defendants unlawfully avoided any lease relationship, they wrongly
    seized the mineral estate and created records regarding the destruction, conversion and profiteering
    concerning the mineral estate. The destruction and conversion of the mineral estate was finally
    complete after the filing of the instant litigation, wherein an accounting is sought. A full accounting
    is warranted as no other adequate remedy at law exists.

                                                 COUNT I

                       DECLARATION REGARDING THE APPLICABILITY
                             AND VIOLATION OF 25 C.F.R. § 211

           36.     The United States realleges and incorporates the preceding paragraphs.

           37.     The Defendants have engaged in unauthorized mining and excavation in the

    subsurface lands of the Osage mineral estate without first obtaining a lease approved by the

    Secretary.




                                                      7
Case 4:14-cv-00704-GKF-JFJ Document 103 Filed in USDC ND/OK on 01/10/20 Page 12 of 19




           38.        25 C.F.R. § 211 sets forth the regulations that are generally applicable to the leasing

    of tribal lands for mineral development. Although these regulations specifically carve out from

    their coverage certain sets of regulations for specified Indian tribes (see 25 C.F.R. § 211.1(e)), no

    such carve out is made for the Osage Nation. Thus, by their terms, the regulations in § 211 are

    applicable to the mining and extraction of solid minerals from the subsurface lands of the Osage

    mineral estate.

           39.        25 C.F.R. § 211.48 explicitly prohibits “exploration, drilling, or mining operations

    on Indian land” without obtaining from the Secretary (a) “written approval of a mineral lease or

    permit” and (b) “after a lease or permit is approved, written permission before any operations are

    started on the leased premises.”

           40.        25 C.F.R. § 211.3 defines “Indian Land” as “any lands owned by any individual

    Indian . . . or other tribal group which owns land or interests in the land, the title to which is held

    in trust by the United States or is subject to a restriction against alienation imposed by the United

    States.” In the case of the Osage Nation, the Indian lands are the subsurface mineral estate which

    was reserved by Congress for the benefit of the Tribe.

           41.        25 C.F.R. § 211.3 defines “mining” as “the science, technique, and business of

    mineral development.” Further, that section provides that “mining” includes but is not limited to

    “opencast work, underground work, and in-situ leaching.” When the subject mineral is sand,

    gravel, pumice, cinders, granite, building stone, limestone, clay or silt, extraction is only “mining”

    if it exceeds “5,000 cubic yards in any given year.”

           42.        Defendants have extracted significantly more than 5,000 cubic yards of sand,

    gravel, pumice, cinders, granite, building stone, limestone, clay or silt this year. Therefore, they




                                                        8
Case 4:14-cv-00704-GKF-JFJ Document 103 Filed in USDC ND/OK on 01/10/20 Page 13 of 19




    are engaged in “mining” under the definition set forth in the Code of Federal Regulations, as

    interpreted by the U. S. Court of Appeals. Decision from Circuit Court, Dkt. # 78.

           43.     According to the U. S. Court of Appeals (Dkt. # 78), the Defendants have exploited

    the subsurface Osage mineral estate by excavating, extracting, severing, converting, and crushing

    minerals without obtaining a proper lease, permit or approval as required by federal law.

           44.     By reason of the U. S. Court of Appeals decision in this matter (Dkt. # 78) and now

    as law of the case, this Court should declare judgment that Defendants’ activities required

    compliance with 25 C.F.R. § 211 and that the express terms of that section have been violated by

    Defendants.

                                               COUNT II

                      DECLARATION REGARDING THE APPLICABILITY
                            AND VIOLATION OF 25 C.F.R. § 214

           45.     The United States realleges and incorporates by reference the preceding paragraphs.

           46.     The regulations applicable to mining on Osage reservation lands provide that “[n]o

    mining or work of any nature will be permitted upon any tract of land until a lease covering such

    tract shall have been approved by the Secretary of the Interior and delivered to the lessee.” 25

    C.F.R. § 214.7. Here, according to the Tenth Circuit, the Defendants have violated the regulations

    because they engaged in mining or other work without having first obtained an appropriate lease

    and prior approvals. Decision from Circuit Court, Dkt. # 78 at p. 26.

           47.     “Leases of minerals other than oil and gas may be negotiated with the tribal council

    after permission to do so has been obtained from the officer in charge [the Superintendent of the

    Osage Agency].” 25 C.F.R. § 214.2. Defendants failed to obtain an approved lease regarding the

    mining or other work performed on the Osage mineral reserve.




                                                    9
Case 4:14-cv-00704-GKF-JFJ Document 103 Filed in USDC ND/OK on 01/10/20 Page 14 of 19




           48.        By reason of the U. S. Court of Appeals decision in this matter (Dkt. # 78) and now

    as law of the case, this Court should declare that Defendants’ activities required compliance with

    25 C.F.R. § 214 and that the express terms of that section have been violated by Defendants.

                                                 COUNT III

                                                 TRESPASS

           49.        The United States realleges and incorporates by reference the preceding paragraphs.

           50.        Defendants were never authorized to extract minerals from the Osage mineral

    reserve. Defendants never entered into a lease or had a lease approved by the Secretary to extract,

    excavate or make use of minerals.

           51.        Defendants were prohibited from extracting and excavating minerals pursuant to
    25 C.F.R. § 211 or pursuant to 25 C.F.R. § 214. Decision from Circuit Court, Dkt. # 78.

           52.        Defendants willfully and intentionally and in bad faith entered and disrupted the

    Osage mineral estate and excavated minerals therefrom.

           53.        By their illegal activity, Defendants have caused irreparable injury to the Osage

    mineral estate.

           54.        Defendants knew or should have known that they were required to comply with the

    express provisions of 25 C.F.R. § 211 or 25 C.F.R. § 214.

           55.        By conducting unauthorized and unapproved mining or work related to minerals,

    as contemplated by 25 C.F.R. § 211 or 25 C.F.R. § 214, Defendants trespassed on the Osage

    mineral estate, in violation of law and, in doing so, caused damages.

           56.        Defendants are co-trespassers and are jointly and severally liable for all damages

    that resulted from the trespass.




                                                      10
Case 4:14-cv-00704-GKF-JFJ Document 103 Filed in USDC ND/OK on 01/10/20 Page 15 of 19




                                                COUNT IV

                                       CONTINUING TRESPASS

           57.     The United States realleges and incorporates by reference the preceding paragraphs.

           58.     Defendants were never authorized to extract minerals from the Osage mineral reserve.

    Defendants did not enter into a lease or have a lease approved by the Secretary to extract, excavate or

    make use of minerals.

           59.     Defendants were prohibited from invading, extracting and excavating minerals
    pursuant to 25 C.F.R. § 211 or pursuant to 25 C.F.R. § 214. Decision from Circuit Court, Dkt. # 78.

           60.     Defendants entered and disrupted the Osage mineral estate and excavated minerals

    therefrom, in a manner constituting continuing trespass.

           61.     Defendants knew or should have known that they were required to comply with the

    express provisions of 25 C.F.R. § 211 or 25 C.F.R. § 214.

           62.     By placement of the turbine foundation and other materials, Defendants trespassed

    on the Osage mineral estate, in violation of law and, in doing so, caused damage to the estate. The

    insertion and placement of materials or structures in the mineral estate is a continuing trespass and

    diminishes the estate or diminishes the use and enjoyment of the mineral estate.

           63.     By their ongoing, unlawful activity, Defendants have caused irreparable injury to

    the mineral estate.

           64.     Defendants are co-trespassers and are jointly and severally liable for all damages that

    resulted from the continuing trespass.

                                                 COUNT V

                                              CONVERSION

           65.     The United States realleges and incorporates by reference the preceding paragraphs.




                                                      11
Case 4:14-cv-00704-GKF-JFJ Document 103 Filed in USDC ND/OK on 01/10/20 Page 16 of 19




           66.     The Osage Allotment Act severed the mineral estate from the surface estate of

    Osage Reservation and placed the mineral estate in trust for the tribe. As trustee, the United States

    is charged with the administration, protection, and management of the estate.

           67.     According to the U. S. Court of Appeals, Defendants were prohibited from

    extracting and excavating minerals pursuant to 25 C.F.R. § 211 or pursuant to 25 C.F.R. § 214.

    Decision from Circuit Court, Dkt. # 78.

           68.     Defendants willfully and intentionally and in bad faith entered and disrupted the

    Osage mineral estate and excavated minerals therefrom.

           69.     Defendants knew or should have known that they were required to comply with the

    express provisions of 25 C.F.R. § 211 or 25 C.F.R. § 214.

           70.     By conducting unauthorized and unapproved mining or work related to minerals,

    as contemplated by 25 C.F.R. § 211 or 25 C.F.R. § 214, Defendants converted property belonging

    to the Osage mineral estate and, in doing so, caused damages.

           71.     Defendants are jointly and severally liable for all damages that resulted from the

    conversion.

                                         PRAYER FOR RELIEF

           WHEREFORE, the United States respectfully requests that this Court:

           1.      Enter a declaratory judgment under 25 U.S.C. § 2218 (confirming the law of the

    case established by the U. S. Court of Appeals) that Defendants are in violation of 25 C.F.R. § 211

    and that mining and excavation activities undertaken by Defendants were and are subject to the

    regulations set out at 25 C.F.R. § 211. Decision from Circuit Court, Dkt. # 78.

           2.      Enter a declaratory judgment under 25 U.S.C. § 2218 (confirming the law of the

    case established by the U. S. Court of Appeals) that Defendants are in violation of 25 C.F.R. § 214


                                                     12
Case 4:14-cv-00704-GKF-JFJ Document 103 Filed in USDC ND/OK on 01/10/20 Page 17 of 19




    and that mining and excavation activities and work of any nature undertaken by Defendants were

    and are subject to the regulations set out at 25 C.F.R. § 214. Decision from Circuit Court, Dkt. #

    78.

           3.      Enter a judgment assessing damages or providing any appropriate remedy, as

    determined, to the Osage mineral estate for unlawful or unauthorized mining, excavation or other

    work, as set out in the federal regulations.

           4.      Enter a judgment finding Defendants jointly and severally liable for any remedy,

    including damages, in an amount to be proven, resulting from the trespass, continuing trespass,

    and conversion.

           5.      Enter a judgment requiring Defendants to account or provide accounting for any

    and all excavation, mining and other work as set out in the federal regulations.

           6.      Enter a judgment requiring Defendants to account or provide accounting for any

    revenue attributable to the Osage Wind wind farm operation.

           7.      Upon accounting (as sought above), enter a judgment in favor of Plaintiff

    disgorging all revenues resulting from the unlawful wind farm operation.

           8.      Upon accounting (as sought above), enter a judgment in favor of Plaintiff to address

    the unjust enrichment resulting from the unlawful wind farm operation.

           9.      Enter a judgment awarding damages, with interest, to the Plaintiff for trespass,

    conversion, and bad faith trespass and conversion to the extent allowed under the law, plus any

    applicable multipliers, additions, penalties and accruals to date of judgment.

           10.     Enter appropriate permanent injunctive relief, including enjoining Defendants from

    further excavation, mining, continuing trespass, or other work that irreparably harms or otherwise




                                                    13
Case 4:14-cv-00704-GKF-JFJ Document 103 Filed in USDC ND/OK on 01/10/20 Page 18 of 19




    affects the Osage mineral reserve and including ejectment, unless an authorized lease has been

    approved by the Secretary.

           11.     Award such other and further relief, including all legal remedies and all equitable

    remedies which may be available to the Plaintiff, as the Court determines to be just and proper.

                                                 Respectfully submitted,

                                                 UNITED STATES OF AMERICA

                                                 R. TRENT SHORES
                                                 United States Attorney



                                                 CATHRYN D. McCLANAHAN, OBA No. 14853
                                                 Assistant United States Attorney
                                                 110 West 7th Street, Suite 300
                                                 Tulsa, Oklahoma 74119
                                                 T: 918-382-2700
                                                 cathy.mcclanahan@usdoj.gov

                                                 Of Counsel:
                                                 Charles R. Babst, Jr.
                                                 Attorney-Advisor
                                                 United States Department of the Interior
                                                 Office of the Solicitor
                                                 Tulsa Field Solicitor’s Office
                                                 7906 East 33rd Street
                                                 Tulsa, Oklahoma 74145
                                                 T: 918-669-7730
                                                 charles.babst@sol.doi.gov




                                                    14
Case 4:14-cv-00704-GKF-JFJ Document 103 Filed in USDC ND/OK on 01/10/20 Page 19 of 19




                                    CERTIFICATE OF SERVICE

            I hereby certify that on the ____ day of ____________, _____, I electronically transmitted
    the foregoing to the Clerk of Court using the ECF System for filing and transmittal of a Notice of
    Electronic Filing to the following ECF registrants:

     Ryan A. Ray                                   David McCullough
     Joel L. Wohlgemuth                            dmccullough@dsda.com
     rar@nwcjlaw.com
     jlw@nwcjlaw.com                               Jeffrey S. Rasmussen
                                                   jrasmussen@ndnlaw.com
     -and-
                                                   -and-
     Lynn H. Slade
     Sarah S. Stevenson                            Wilson Pipestem
     Deana M. Bennett                              Mary Kathryn Nagle
     Spencer L. Edelman                            Abi L. Fain
     lynn.slade@modrall.com                        afain@pipestemlaw.com
     sarah.stevenson@modrall.com                   mknagle@pipestemlaw.com
     deana.bennett@modrall.com                     wkpipestem@pipestemlaw.com
     spencer.edelman@modrall.com                   Counsel for Intervenors, Osage Minerals Council
     Counsel for Defendants



                                                 Michelle Hammock
                                                 Paralegal Specialist




                                                   15
